Citation Nr: 0726969	
Decision Date: 08/29/07    Archive Date: 09/11/07	

DOCKET NO.  05-23 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease. 

2.  Entitlement to an increased evaluation for postoperative 
herniated nucleus pulposus with degenerative joint disease, 
fusion of L5 - S1, right radiculopathy and a scar, currently 
evaluated at 40 percent. 

3.  Entitlement to an increased evaluation for prostatitis, 
currently evaluated at 10 percent. 

4.  Entitlement to an increased (compensable) evaluation for 
a donor site bone graft scar of the right iliac crest. 

5.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  The veteran, who had active 
service from November 1945 to November 1948 and from 
September 1951 to September 1968, appealed those decisions to 
the BVA, and the case was referred to the Board for appellate 
review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran's complete service medical records are 
not associated with the claims file.  

By way of background, a request for medical/dental records 
and other information dated in December 1968 appears to 
reflect that service medical and clinical records were sent 
to the VARO in Roanoke, Virginia, in December 1968.  In 
connection with a more recent claim for VA benefits, the RO 
requested medical records of post service treatment from the 
Walter Reed Army Medical Center dated in 1972 and 1973, but 
was subsequently informed in December 2003 that a search for 
those medical records in 1973 was conducted but that no 
records were located.  In adjudicating the veteran's claim 
for chronic obstructive pulmonary disease, the November 2004 
rating decision lists as evidence considered service medical 
records from the period of time between November 1945 and 
November 1948 and September 1951 to September 1968.  That 
rating decision also indicated that review of those medical 
records was silent for treatment or diagnosis related to 
chronic obstructive pulmonary disease.  Thus, the record 
appears to reflect that the veteran's service medical records 
were sent to the VA in December 1968 and were considered by 
the RO in the November 2004 rating decision.  

However, the Statement of the Case issued in June 2005 
reflects that the evidence reviewed included "incomplete 
service medical records."  Therefore, under the facts and 
circumstances of this case, where it appears that service 
medical records were previously received in December 1968 and 
considered by a rating decision in November 2004, but are no 
longer associated with the claims file, the Board believes 
that an attempt should be made to obtain these records, 
particularly in view of their significance to the veteran's 
current claim for service connection for chronic obstructive 
pulmonary disease, as well as any subsequently filed claim 
for service connection.  

In addition, the veteran has reported that he received 
treatment for chronic obstructive pulmonary disease shortly 
following his separation from service from private 
physicians.  Transcript at 5, 14-15.  However, records of any 
treatment the veteran received shortly following separation 
from service, and indeed between the time of his separation 
from service and the time he began receiving treatment from 
the VA in 1995, as related by the veteran in his August 2004 
statement, are not associated with the claims file.  Such 
records are clearly relevant to the veteran's claim for 
service connection for chronic obstructive pulmonary disease 
and would be helpful in establishing a continuity of 
symptomatology between the date of the veteran's separation 
from service to the present time.  

In addition, as noted above, the veteran's August 2004 
statement indicates that he had been receiving his medical 
care from the VA, with the exception of urology treatment, 
from the VA Medical Center in Palm Beach, Florida since 1995.  
But the earliest VA medical record associated with the claims 
file appear to be some limited VA radiological reports 
submitted by the veteran and those obtained by the RO appear 
to be dated no earlier than February 2003.  As such, the 
possibility exists that there are additional VA medical 
records that are not associated with the claims file dated 
prior to February 2003.  Therefore, a request for those 
medical records should be made and any records obtained 
associated with the claims file.  

Also with respect to the claim for service connection for 
chronic obstructive pulmonary disease, the Board notes that 
an X-ray taken during a VA examination performed in May 1969 
noted the presence of a calcific "ghon" complex on the left 
without findings of current significance, and that the report 
of a VA chest X-ray taken in April 1997 showed impressions of 
mild chronic obstructive pulmonary disease and "suspect 
granuloma" left mid lung field.  The significance of the 
radiological findings is unknown to the Board, and the Board 
believes that a VA examination would be helpful in 
determining whether any chronic obstructive pulmonary disease 
that may be present is in anyway related to service, 
including the veteran's contention that it rose from service 
duties he performed, including serving aboard unpressurized 
Air Force aircraft.  

With respect to the veteran's claim for an evaluation in 
excess of 40 percent for his low back disorder, the Board is 
of the opinion that an additional VA examination is necessary 
prior to final appellate review.  A review of the April 2004 
VA examination afforded the veteran in connection with his 
current appeal discloses that the examiner reported that the 
veteran experienced flare-ups of symptomatology, but the 
examiner did not offer any opinion in order to attempt to 
quantify any additional limited function that maybe present 
during those flare-ups of symptomatology.  DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  In addition, the veteran 
and his representative offered testimony at their BVA hearing 
which appears to question the adequacy of the examination, 
and more specifically the measurement of his lumbar spine 
range of motion.  For example, the veteran was questioned as 
to whether a goniometer was used in the measurement of lumbar 
spine motion and the veteran indicated that he did not recall 
such a device being used.  See 38 C.F.R. § 4.46 ("The use of 
a goniometer in the measurement of limitation of motion is 
indispensable in examinations conducted within the Department 
of Veterans Affairs.") Nevertheless, in view of the 
veteran's testimony that his back disability had increased in 
severity in the over three years since his VA examination was 
conducted in April 2004, the Board believes that an 
additional VA examination is indicated under the facts and 
circumstances of this case.  

As for the claim for an increased evaluation for his 
prostatitis, the veteran has reported that while he received 
all of his medical care from the VA, he specifically 
indicated that his treatment for prostatitis was with a 
private urologist and submitted evidence of two prostate 
pathology reports performed in 2006.  However, actual 
clinical or treatment records from the veteran's urologist 
are not associated with the claims file and are relevant to 
the veteran's current claim.  And in view of evidence of 
subsequent pertinent treatment following the April 2004 VA 
examination, the Board believes that an additional 
examination is also indicated with respect to this disability 
under the facts and circumstances of this case.  

Lastly, the veteran offered testimony at his BVA hearing that 
his right iliac crest bone graft donor site scar was tender 
or discomforting, transcript at 11-12, the Board believes 
that the examiner who performs the examination of the 
veteran's back should comment on the presence or absence of 
symptomatology associated with this donor site scar; 
although, the Board does acknowledge that an April 2004 VA 
scars examination indicated that no scar was seen on the 
right iliac crest.  

Finally, in view of the development necessary for the other 
issues on appeal, the Board will defer consideration of the 
issue of a total evaluation based on individual 
unemployability due to service-connected disabilities.  The 
favorable resolution of any of the issues on appeal could 
have am impact on this claim, and should be addressed by the 
RO in the first instance.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board is of the 
opinion that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, DC, and the veteran 
will be notified when further action on his part is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The RO should obtain and associate 
with the claims file service medical 
records pertaining to the veteran's 
service between November 1945 and 
November 1948 and between September 1951 
and September 1968.  Reference is made to 
the December 1968 request for 
medical/dental records which appears to 
reflect that service medical records were 
referred to the RO in December 1968 and 
the November 2004 rating decision which 
indicates that service medical records 
from those periods of time were reviewed 
in connection with the claimed service 
connection for chronic obstructive 
pulmonary disease.  If necessary, a 
request should be made from appropriate 
official sources for those service 
medical records.  

2.  The RO should obtain and associate 
with the claims file VA medical records 
pertaining to the veteran dated between 
January 1995 and February 2003 from the 
VA Medical Center in Palm Beach, Florida.

3.  The veteran should be requested to 
complete and return an authorization for 
release of medical records to permit 
records from his urologist pertaining to 
treatment for prostatitis to be obtained 
and considered in connection with his 
current claim.

4.  The veteran should be requested to 
complete authorizations for release of 
medical records to permit the RO to 
obtain medical records pertaining to 
treatment for chronic obstructive 
pulmonary disease dated between the 
veteran's separation from service and 
1995, the date he reports he began 
receiving treatment from the VA.  After 
obtaining any necessary authorization, 
the RO should obtain and associate those 
records with the claims file.  

5.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of his chronic obstructive 
pulmonary disease.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, offer comments and an 
opinion as to whether the veteran's 
currently diagnosed chronic obstructive 
pulmonary disease is in any way causally 
or etiologically related to service, 
including aircraft flights the veteran 
reports he performed during service in 
unpressurized aircraft.  The examiner 
should also comment on any relationship 
between the veteran's chronic obstructive 
pulmonary disease and the veteran's 
history of cigarette use, as well as the 
significance of the radiological finding 
reported during the May 1969 VA 
examination and its relationship to any 
current disability and service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

6.  The veteran should be afforded an 
examination on his lumbar spine to 
ascertain the severity and manifestations 
of his service-connected disability and 
the degree of impairment this disability 
causes in his capacity for performing 
substantially gainful employment.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
veteran's back disability in detail.  

The examiner is further requested to 
comment on the presence or absence of 
flare-ups or pain, weakness, excessive 
fatigability with use, incoordination, 
painful motion and pain with use and 
attempt to offer an opinion as to whether 
these factors produce any additional 
limitation of motion, and if possible, 
report such additional functional 
impairment in terms of additional degrees 
of limitation of lumbar spine motion.  
The examiner is also requested to comment 
on the presence or absence of any 
symptomatology associated with the 
veteran's right iliac crest bone graft 
done site scar, including the presence or 
absence of pain or tenderness.  

Lastly, the examiner is requested to 
offer an opinion as to the degree of 
functional impairment the veteran's 
service-connected back disability 
produces in its capacity for performing 
substantially gainful employment and 
whether such employment is possible given 
the severity of the veteran's service-
connected back disability.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

7.  The veteran should be afforded an 
examination of his prostatitis to 
ascertain the severity and manifestations 
of that disability.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
the examiner is requested to report 
complaints and clinical findings 
pertaining to the veteran's prostatitis 
in detail.  The examiner should specify 
whether the veteran's disability requires 
wearing of absorbent materials, and if 
so, the frequency they must be changed, 
and comment on the daytime and nighttime 
voiding intervals, including the number 
of times the disability causes awakening 
at night.  A clear rationale for any 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



